Name: The Schengen acquis - Decision of the Executive Committee of 20 December 1995 on the procedure for applying Article 2(2) of the Convention implementing the Schengen Agreement (SCH/Com-ex (95) 20, rev. 2)
 Type: Decision
 Subject Matter: politics and public safety;  international affairs;  international law
 Date Published: 2000-09-22

 Avis juridique important|41995D0020The Schengen acquis - Decision of the Executive Committee of 20 December 1995 on the procedure for applying Article 2(2) of the Convention implementing the Schengen Agreement (SCH/Com-ex (95) 20, rev. 2) Official Journal L 239 , 22/09/2000 P. 0133 - 0134DECISION OF THE EXECUTIVE COMMITTEEof 20 December 1995on the procedure for applying Article 2(2) of the Convention implementing the Schengen Agreement(SCH/Com-ex (95)20 rev. 2)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Having regard to Article 2 of the abovementioned Convention,HAS DECIDED AS FOLLOWS:Document SCH/I (95)40 rev. 6 on the procedure for applying Article 2(2) of the Convention is hereby approved. The principles and procedures set out therein shall be respected by any Contracting Party which wishes to invoke the derogation clause provided for in Article 2(2) of the Convention and temporarily reinstate checks at its internal borders.Ostend, 20 December 1995.The ChairmanJohan vande LanottePROCEDURE FOR THE APPLICATION OF ARTICLE 2(2) OF THE CONVENTIONSCH/I (95) 40 rev. 6"Article 21. Internal borders may be crossed at any point without any checks on persons being carried out.2. However, where public policy or national security so require, a Contracting Party may, after consulting the other Contracting Parties, decide that for a limited period, national border checks appropriate to the situation will be carried out at internal borders. If public policy or national security requires immediate action, the Contracting Party concerned shall take the necessary measures and at the earliest opportunity shall inform the other Contracting Parties thereof."The overall objective of the measures provided for in the Schengen Convention is to avoid invoking Article 2(2). The reinstatement of checks must remain a measure of exception.1. Procedure for prior consultation (Article 2(2) first sentence)A State which contemplates reinstating checks at its internal borders in the short term must send notification to the other States, together with following information:(a) grounds for the planned measure: the State in question must specify which events constitute a threat to its public order or national security;(b) extent of the planned measure: the State in question must specify whether checks will be reinstated along all borders or only in certain areas;(c) duration of the planned measure: the State must specify the date as of which the measure will apply (after consultation) and what its probable duration will be;(d) request for consultation: the State must specify what measures it expects other States, individually or collectively, to adopt so as to avoid reinstating checks or, once checks have been reinstated, to supplement the measures taken by the requesting State.Notification of the decision must be sent to: the members of the Executive Committee and the Central Group, and the General Secretariat.In accordance with Article 131(2), the Presidency shall swiftly convene a meeting of the Executive Committee, possibly preceded by a Central Group meeting, in a plenary or restricted session, to conduct the consultations between the States. No extraordinary meeting need be held if an Executive Committee meeting is already planned to take place in the near future. In this case, an item should be added to the agenda accordingly.Should the decision to reinstate border checks continue to apply after the consultation phase, the requesting State must inform the abovementioned recipients of the date and conditions for the application of the measures in connection with Article 2(2).Under agreements on cross-border police cooperation, the border authorities of the requesting State must also inform the border authorities of the States concerned so as to expedite any reactions in the field.2. Procedure for an immediate decision (Article 2(2) second sentence)A State which deems it necessary to reinstate checks immediately so as to maintain public order or national security must send notification to the other States containing the elements listed under point 1, i.e. grounds, extent and probable duration of the measure.The other criteria referred to in point 1 shall also apply (recipients of notification, bilateral talks, etc.).The State must specify whether it requests assistance and cooperation from other States.Taking circumstances into account, an Executive Committee meeting shall be convened as soon as possible after notification of the decision.3. Procedure for extension or return to normalThe State which has applied the procedure under Article 2(2) shall confirm the date on which the checks are to be lifted and, either at the same time or shortly thereafter, shall submit a report on the implementation of the decision.However, if the State deems that the duration of validity of the initial decision has to be extended, it shall notify its decision to this effect in accordance with the procedures under point 1 or 2.